*132OPINION OP THE COURT BY
S. K. KANE.
This is an action of ejectment to recover a piece of land situated at Manana-iki, Ewa, Island of Oahu, Royal Patent Ro. 6240, L. 0. A. 7723, to Hopoe.
This case was tried at the November term, 1894, of the Circuit Oonrt, Eii’st Circuit, before Judge Cooper and a jury, and resulted in a verdict for defendants. It comes to this court upon exceptions to the refusal of the presiding Judge to grant plaintiff’s motion for a new trial based on the ground: — That the verdict was contrary to the law and the evidence.
It appears by the evidence sent up that Hopoe, a native Hawaiian, the patentee, died intestate after the “small pox” in 1853, leaving no issue.
The plaintiff claims that Keaka (k) and Keaumalukia (w) were the father and mother of Hina (k), Lua (k) and Hopoe (k), the patentee. They all died except Holau (w), the daughter of Hina (k) aforesaid, who sold the land in question to the plaintiff by deed executed by Holau (w) and her husband, Makanui, March 11, 1889; recorded in Book 114, page 328.
The defendants claim by descent through Kaaiakia (k), the son of Kamaukoli (k), the brother of Hopoe, the patentee.
The real issue in this case is a question of fact whether Holau (k), as claimed- by the plaintiff, or Kaaiakia (k), as claimed by the defendant, was the real heir of Hopoe, the patentee.
This question was left entirely to the jury to decide upon the evidence.
It appears in the evidence sent up that a lease was made by Kaaiakia (k) to plaintiff’s husband, Kaanaana, on January 26, 1880, which was admitted in the testimony of Maria Kaana-ana, the plaintiff, and who paid rent to Kaaiakia (k) after her husband’s death. Therefore it seems to us that the plaintiff in this case recognized the title of Kaaiakia, the one from whom the defendants claim.
J. K. Kahoolccmo, for plaintiff.
J. A. Magoon and W. A. Kinney, for defendants.
The only question before us is whether tbe verdict was contrary to tbe law and tbe evidence.
After bearing tbe arguments of counsel and carefully reviewing tbe evidence on both sides, we find sufficient evidence to sustain tbe verdict. Tbe credibility and weight of tbe evidence was within tbe province of tbe jury. We overrule tbe exceptions.